      Case: 1:18-cv-01836-DCN Doc #: 15 Filed: 11/07/18 1 of 2. PageID #: 93



                   UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF OHIO, EASTERN DIVISION
 ANGELA THOMPSON and                      )
 BRIAN THOMPSON,                          )       CIVIL COMPLAINT
                                          )
       Plaintiffs,                        )       CASE NO. 1:18-CV-01836
                                          )
 v.                                       )       JUDGE DONALD C. NUGENT
                                          )
 MEDGUARD ALERT, INC.,                    )       MAG. JUDGE JONATHAN D.
 QUICK RESPONSE ALERT, INC.,              )       GREENBERG
 and LIFEWATCH INC.                       )
                                          )       JURY DEMAND
      Defendant.

To:   OFFICE OF THE CLERK
      UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF OHIO

               MOTION FOR CLERK’S CERTIFICATE OF DEFAULT

      In accordance with Fed. R. Civ. P. 55(a), I move that a Clerk’s Certificate of

Default be entered against Defendant Lifewatch Inc., for failure to plead or otherwise

defend in this action as shown by the declaration of Jonathan Hilton of Hilton Parker,

LLC, attorneys for Plaintiffs Angela and Brian Thompson, sworn on November 7, 2018.

Dated: November 7, 2018



                                              By: s/ Jonathan Hilton

                                              Jonathan Hilton (0095742)
                                              HILTON PARKER LLC
                                              10400 Blacklick-Eastern Rd NW, Suite 110
                                              Pickerington, OH 43147
                                              Tel: (614) 992-2277
                                              Fax: (614) 427-5557
                                              jhilton@hiltonparker.com
      Case: 1:18-cv-01836-DCN Doc #: 15 Filed: 11/07/18 2 of 2. PageID #: 94



                            CERTIFICATION OF SERVICE

       I, Jonathan Hilton, do hereby certify that this 7th day of November, 2018, I
caused true and accurate copies of the foregoing and the associated declaration to be
served via the CM/ECF system, which shall cause service upon all parties of record. I
also caused service by first-class mail upon the parties listed below of the foregoing and
the associated declaration.

                                                          s/ Jonathan Hilton

                                     SERVICE LIST

      Lifewatch Inc.                                   Quick Response Alert, Inc.
      1125 Middle Street                               Attn: Paule Oliveri
      Suite 201                                        266 Merrick Road
      Middletown, CT 06457                             Suite #106
                                                       Lynbrook, NY 11563
